PER CURIAM.
Defendant appeals from his conviction of grand larceny. Two points are before us on *539appeal. The first is directed to alleged trial court error in denying defendant’s motion to discharge for violation of his right to a speedy trial. From a review of the record, we do not find that defendant was deprived of his right to a speedy trial, as provided by Rule 3.191, Fla.R.Civ.P., nor was denial of his motion to discharge fundamental error under the Florida and United States constitutions.
Defendant’s second point is directed at the trial court’s denial of his motions for acquittal at the close of the State’s case and at the close of all the evidence. Defendant urges that the circumstantial evidence was insufficient to support the verdict.
In Garmise v. State, 311 So.2d 747 (Fla.3d DCA 1975), we stated:
“When a defendant moves for a directed verdict of acquittal, he admits all facts in evidence adduced and every conclusion favorable to the State fairly and reasonably inferable therefrom. ... A motion for judgment of acquittal should not be granted unless it is apparent that no legally sufficient evidence has been submitted upon which the jury could legally find a verdict of guilty. Id. at 748^49.” (Citations deleted.)
We find that there was substantial competent evidence to support the verdict.
Affirmed.